Smith, C. J.,
delivered the opinion of the court.
Accepting appellee’s version of this matter as true, it appears that he purchased the land at the trustee’s sale at the request and for the benefit of appellant and her husband; they agreeing to repay him the. amount of money expended by him in the purchase thereof. The legal title was held by him simply to secure the payment of this debt due him by appellant and her husband. No time was fixed for the payment of this debt, and it therefore became due and payable either, as soon as contracted or within a reasonable time thereafter. It is immaterial which, for in either event it was barred by the statute of limitations long prior to ten years before the institution of this suit in the court below. Appellant was in possession of the land, claiming it as her own, and her possession 'became adverse to appellee when his debt became barred by limitations. Moring v. Ables, 62 Miss. 263, 52 Am. Rep. 186.
The judgment of the court below is therefore reversed, and a decree will be entered here adjudging appellant to be the owner of the land and cancelling appellee’s claim thereto.

Reversed.